 



Exhibit 10.65
Form of Designation of Beneficiary
STATE AUTO FINANCIAL CORPORATION
OUTSIDE DIRECTORS RESTRICTED SHARE UNIT PLAN
Designation of Beneficiary

             
Participant’s Name:
      SSN:    
 
           

Pursuant to the provisions of the State Auto Financial Corporation Outside
Directors Restricted Share Unit Plan (the “Plan”) permitting designation of a
beneficiary or beneficiaries by a participant, I hereby designate the following
person or persons (which may be an entity(ies) or a trust) as primary and
secondary beneficiaries of any benefits under the Plan payable by reason of my
death:



     
Primary Beneficiary:
   
 
   

     
Name:
   
 
   

     
Relationship:
   
 
   

     
Address:
   
 
   

     
Social Security Number, if known:
   
 
     



     
Secondary Beneficiary:
   
 
   

     
Name:
   
 
   

     
Relationship:
   
 
   

     
Address:
   
 
   

     
Social Security Number, if known:
   
 
     

I RESERVE THE RIGHT TO REVOKE OR CHANGE ANY BENEFICIARY DESIGNATION. I HEREBY
REVOKE ALL PRIOR DESIGNATIONS (IF ANY) OF BENEFICIARIES AND SECONDARY
BENEFICIARIES.
The Company shall pay all sums payable under the Plan by reason of my death to
the primary beneficiary, if he or she survives me, and if no primary beneficiary
survives me, then to the secondary beneficiary. If no named beneficiary survives
me, then the Company shall pay all amounts in accordance with the terms of the
Plan. NOTE: Unless you provide otherwise in completing this designation, the
Company shall pay all sums payable to more than one beneficiary equally to the
living beneficiaries.

     
 
   
Date of this Designation
  Signature of Participant

